Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on November 30, 2020.
As directed by the amendment: Claims 1, 3-4, 8, 10, 12, 14, 17-18, and 20 were amended.  Claims 5-6, 9, 13, and 19 were cancelled.  Claims 21-22 are newly added, and thus claims 1-4, 7-8, 10-12, 14-18, and 20-22 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “provide chest compressions to the patient from a counterforce from said harness assembly.” There does not appear to be any description or mention of this “counterforce” in the specification.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 2 recites “said should strap actuator” which appears to be a typographical error. Examiner suggests --said shoulder strap actuator--.
Appropriate correction is required.
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)).  In the instant case, the claims recite intended use and/or functional language (such as “configured to secure shoulders of the patient … and hips of the patient on said patient support surface during transport,” etc.).  In these instances where the claims recite intended use and/or functional language, as long as the prior art structure is able to perform the claimed function(s), it will be considered to read on the claimed function(s).
Claim Interpretation - 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“shoulder strap actuator coupled to at least one of said shoulder straps … to increase tension ins aid shoulder straps … so as to urge said junction towards the patient and provide chest compressions to the patient” in claim 1.
“hip strap actuator coupled to at least one of said hip straps … to increase tension in … said hip straps so as to urge said junction towards the patient and provide chest compressions to the patient” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-8, 10-12, 16, 18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, the last three lines recite “control operation of said shoulder strap actuator and said hip strap actuator to increase tension in said shoulder straps and said hip straps so as to urge said junction towards the patient and provide chest 
Claim 1, line 7 recites “a chest compression system integrated into said junction of said harness assembly” and it is unclear if this means all components of the chest compression system are integrated into the junction. For example, claim 1 recites the chest compression system comprises a tension adjustment system comprising a shoulder strap actuator and a hip strap actuator. Are these shoulder and hip actuators also “integrated” into the junction of the harness assembly?
Claim 16, line 2 recites “one or more shoulder straps” which is confusing because claim 14 has already recited “shoulder straps coupled to said shoulder extension portions.” If these are referring to the same shoulder straps, Examiner suggests amending claim 16 to recite --said shoulder straps--. 
Claim 16, line 3 recites “one or more hip straps” which is confusing because claim 14 has already recited “hip straps coupled to said hip extension portions.” If these are referring to the same hip straps, Examiner suggests amending claim 16 to recite --said hip straps--.
Claim 16, line 5 recites “said one or more shoulder straps and said one or more hip straps” and Examiner suggests --said shoulder straps and said hip straps-- in order to use consistent terminology, as claim 14 has recited “shoulder straps” and “hip straps.”

Claim 18, line 10 recites “said controller” which lacks antecedent basis. This is the first time the controller is recited in claim 18.
Claim 18, the last line recite “to provide chest compressions to the patient from a counterforce from said harness assembly” and it is unclear what is meant by a counterforce being provided from the harness assembly. It appears that the compression is provided by inflation of the bladder.
Claim 20, line 5 recites “said one or more bladders” which lacks antecedent basis. Claim 18 has previously recited “a bladder.” Thus, Examiner suggests --said bladder--.
Claim 20, line 6 recites “the surface” and it is unclear which surface is being referred to.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chun (4,915,095) or, in the alternative, under 35 U.S.C. 103 as unpatentable over Chun (4,915,095) in view of Ochs et al. (3,889,668).
Regarding claim 1, Chun discloses a patient support system (Fig. 1, Fig. 7-8) comprising: a patient support apparatus (bed 103 with pad 201, Fig. 7-8) comprising a patient support surface (back pad 101, Fig. 7-8); a harness assembly (straps 71, 76, 81, 86, 91, 111, Fig. 7) comprising shoulder straps (straps 71, 76, Fig. 1, Fig. 7) configured to secure shoulders of the patient on said patient support surface (see Fig. 1) during 
It is maintained that the straps (86, 111) of Chun would substantially secure the hips of the user to the patient support surface due to their proximity to the waist, and thus read on the broadest reasonable interpretation of hip straps, particularly because Applicant discloses “hip straps” (57b, Fig. 2A) which do not appear to actually contact the hips. However, even if Chun’s straps were not considered hip straps, it would have been obvious to modify Chun’s harness to include additional straps to better secure the patient.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the harness assembly of Chun to include an additional pair of straps positioned configured to secure the hips of the patient as taught by Ochs because this is a combination of prior art elements (straps in a harness) according to known techniques (adding another row of straps, 16, Fig. 7 of Ochs) to provide predictable results of more securely fastening the torso of the patient to a backboard, stretcher, or other patient support apparatus. 
Regarding claim 7, Chun discloses wherein the harness assembly comprises first couplers (hooks/loops associated with Velcro, see col. 2, lines 63-66 of Chun) and said patient support apparatus (bed 103 with pad 201, Fig. 7-8 of Chun) comprises second couplers (hooks/loops associated with Velcro, see col. 2, lines 63-66 of Chun) configured to releasably engage said first couplers (the hooks/loops are configured to releasably engage one another, see col. 2, lines 63-66 of Chun).
Claims 2-3, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (4,915,095) in view of Ochs et al. (3,889,668) as applied to claim 1 above, and further in view of Hampton et al. (2004/0162587).
 	Regarding claim 2, Chun/Ochs is silent regarding a sensor system integrated into said harness assembly and in communication with said controller with said controller configured to control the operation of said chest compression system based on signals received from said sensor system. 
Hampton teaches a related chest compression system (chest compression device 30 Fig. 1, compression belt 340, Fig. 13) with a sensor system (sensors 346, 347, 348, Fig. 13; and computer processor 440, Fig. 22; see the last sentence of [0077]) integrated into a harness assembly (belt or vest portion 340, Fig. 13; see the penultimate sentence of [0077]) and in communication with a controller (human operator/responder) configured to control operation of the chest compression system based on signals received from the sensor system (“Signals may further be received from the responder interactively, e.g. by asking questions and receiving answers.” See the last sentence of [0120], and see the penultimate sentence of [0125], the user is prompted to start the chest compressions and ventilations if there is no pulse or sign of circulation). This system is advantageous in that the sensed outputs can cause the device to automatically initiate defibrillation (via defibrillation device 68, Fig. 1), depending on the condition of the patient (see the first two sentences of [0126]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the harness assembly of Chun/Ochs to include a sensor system which is able to communication a controller 
Regarding claim 3, the modified Chun/Ochs/Hampton device discloses wherein said controller (operator 11, Fig. 1 of Chun) is further configured to control said shoulder strap actuator and said hip strap actuator (the operator 11 is able to adjust the tension in the straps using the shoulder strap actuator 73, and the hip strap actuator 88; see col. 3, lines 13-15 of Chun) based on said signals from said sensor system (“Signals may further be received from the responder interactively, e.g. by asking questions and receiving answers.” See the last sentence of [0120] of Hampton, and see the penultimate sentence of [0125] of Hampton, the user is prompted to start the chest compressions and ventilations if there is no pulse or sign of circulation. See col. 3, lines 8-12 of Chun, the straps are attached “in the event that he requires cardiopulmonary resuscitation” and in the modified device, the sensors of Hampton will cause an operator to be prompted when cardiopulmonary resuscitation is needed).
Regarding claim 8, the modified Chun/Ochs/Hampton device discloses wherein the chest compressions system (14, Chun) comprises a patient interface (resuscitation pad 23, Fig. 2 of Chun) disposed on said junction (pad 23 is mounted on the body 16, see Fig. 2 of Chun), and wherein said controller (operator 11, Fig. 1 of Chun) is further configured to operate said shoulder strap actuator and/or the hip strap actuator (the operator 11 is able to adjust the tension in the straps using the shoulder strap actuator 73, and the hip strap actuator 88; see col. 3, lines 13-15 of Chun) to move said patient 
Regarding claim 11, Chun/Ochs is silent regarding an automated external defibrillator integrated into said harness assembly with said automated external defibrillator comprising defibrillator electrodes connected to said harness assembly. 
Hampton teaches a related chest compression system (chest compression device 30 Fig. 1, compression belt 300, Fig. 11) including an automated external defibrillator (external defibrillation device 68, Fig. 1) integrated into a harness assembly (defibrillator electrodes 306, 310, Fig. 11, are integrated into harness belt/vest 300, see the first sentence of [0073] and the last two sentences of [0075]) comprising defibrillator electrodes (306, 310, Fig. 11) connected to said harness assembly (belt/vest 300, Fig. 11; see the first sentence of [0073]). This system is advantageous in that the sensed outputs can cause the device to automatically initiate defibrillation (via defibrillation device 68, Fig. 1), depending on the condition of the patient (see the first two sentences of [0126]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the harness assembly of Chun/Ochs to include an automated external defibrillator comprising defibrillator electrodes connected to the harness assembly as taught by Hampton so that the condition of the patient can be detected, and the therapy can be adjusted accordingly to meet the patient’s needs.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (4,915,095) in view of Ochs et al. (3,889,668) and Hampton et al. (2004/0162587) as applied to claim 2 above, and further in view of Hoffman et al. (2008/0269030).
Regarding claim 4, the modified Chun/Ochs/Hampton device is silent regarding the patient support apparatus comprising one or more frame rails with the shoulder strap actuator and hip strap actuator movably coupled to the one or more frame rails for selectively positioning said harness assembly on the shoulders and the hips of the patient. 
Hoffman teaches a related patient support surface (support pads 7, 9, Fig. 1) comprising one or more frame rails (unitracks 29A, 29A’, 29C, 29C’, Fig. 1, Fig. 4) with a shoulder strap (strap 16, Fig. 1) and a hip strap (strap 19, Fig. 1) movably coupled thereto (the straps can be moved to attach to a patient, and they can be moved by applying an adjustable tension to them). Hoffman has a tension adjustment system comprising one or more actuators (ratchets 21, 22, 23, 24, 25, 26, 27, 28, Fig. 1) configured to selectively adjust the tension of a harness assembly (the ratchets enable the clamping tension in the straps to be selectively and incrementally adjusted by the user or clinician, to ensure the back and/or pelvis are clamped against the patient support surface, see the first sentence of [0068]). The controller (operator) is thus configured to actuate the actuators (ratchets) to position the straps on the shoulders and hips of the patient. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Chun/Ochs/Hampton to include one or more frame rails on the sides of the . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bu Chun (4,915,095) in view of Ochs et al. (3,889,668) as applied to claim 1 above, and further in view of Lurie et al. (2018/0333328).
Regarding claim 12, Chun/Ochs discloses wherein the patient support apparatus (bed 103 with pad 201, Fig. 7-8 of Chun) comprises a patient support deck (bed 103, Figs. 7-8 of Chun) having at least one movable section (see Figs. 7-8 of Chun, the bed 103 is able to have its upper portion elevated with respect to the lower portion) to an inclined position (see Fig. 7 of Chun), and the controller (operator 11, Fig. 1 of Chun) is configured to coordinate operation of the chest compression system (by operating the lever 21, Fig. 1 of Chun) to provide chest compressions, but is silent regarding a section actuator coupled to the at least one movable section, and wherein said controller is further configured to coordinate operation of said actuator to move said at least one movable section to an inclined position and provide the chest compressions. However, the use of an actuator to move at least one movable section to incline the patient during CPR is known in the art.
Lurie teaches a related CPR system in which the patient support deck includes at least one movable section (such as upper support 304, Fig. 3A) with the patient support system (Fig. 3A) further comprising a section actuator (linear actuator 320, Fig. 3E) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support of Chun/Ochs to include a section actuator operably coupled to the support frame, at least one movable section, and in communication with the controller to move the movable section upwardly to facilitate the chest compressions as taught by Lurie because this inclined CPR improves blood flow to the brain and heart. Thus, in the modified device, the controller (operator) will be able to coordinate operation of the actuator (by entering the settings, see the second sentence of [0077] of Lurie) and the operation of the chest compression system (by manually moving lever 21, Fig. 1 of Chun).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (5,014,374) in view of Davis (3,046,982) and Hampton et al. (2004/0162587).
Regarding claim 14, Williams discloses a patient support system (Fig. 1) comprising: a patient support apparatus (Fig. 1) comprising a patient support surface (stretcher 20, Fig. 1); a harness assembly (torso harness 70, chest strap 52, hip strap 54, thigh strap 56, ankle strap 58, Fig. 7) configured to secure shoulders (via shoulder straps 74, Fig. 7) and hips (via waist strap 72, hip strap 54, Fig. 7) of the patient on said 
Williams is silent regarding shoulder extension portions configured to be positioned over the shoulders, coupled to the shoulder straps, hip extension portions configured to be positioned over the hips, coupled to the hip straps; a sensor system integrated into said harness assembly; and a controller in communication with said sensor system. 
Davis teaches a related harness assembly for securing a patient to a patient transport apparatus (litter, see Fig. 1) which includes shoulder extension portions (shoulder pads 10, 11, Fig. 1) configured to be positioned over the shoulders (Fig. 1) and coupled to the shoulder straps (19, 20, Fig. 1). The harness assembly also includes hip extension portions (various “portions” of belt 7, Fig. 2) configured to be positioned over the hips (see Fig. 1), coupled to the hip straps (straps 8, 9, Fig. 2). These shoulder extension portions and hip extension portions would provide an expected result of increasing the padding as the harness contacts the user’s body, and increasing the surface area that is contacting the user’s body, thus improving comfort.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder straps and 
The modified Williams/Davis device is still silent regarding a sensor system integrated into said harness assembly; and a controller in communication with said sensor system. 
Hampton teaches a related emergency medical system with a patient support apparatus (backboard 32, Fig. 1). The system includes a sensor system (sensors 346, 347, 348, Fig. 13; see the last sentence of [0077]) integrated into a harness assembly (belt or vest portion 340, Fig. 13; see the penultimate sentence of [0077]) and in communication with (via leads 349, Fig. 13) a controller (computer processor 440, Fig. 22) configured to control operation of a chest compression system (chest compression device 30, Fig. 1; 150, Fig. 4) based on signals received from the sensor system (see Fig. 23, the signals are monitored, recorded, and analyzed at 2010, and depending on whether VF, pulse, or VT are detected, defibrillation 2030 or CPR 2040 may be performed; see the first two sentences of [0129]). This system is advantageous in that the sensed outputs can cause the device to automatically initiate defibrillation (via defibrillation device 68, Fig. 1), depending on the condition of the patient (see the first two sentences of [0126]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the harness assembly of Williams/Davis to include a sensor system which is in communication with a computer .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (5,014,374) in view of Davis (3,046,982) and Hampton et al. (2004/0162587) as applied to claim 14 above, and further in view of Hoffman et al. (2008/0269030).
Regarding claim 15, the modified Williams/Davis/Hampton device is silent regarding a tension adjustment system operatively coupled to the harness assembly comprising one or more actuators configured to selectively adjust the tension of said harness assembly, said controller configured to control said one or more actuators based on signals from said sensor system.
Hoffman teaches a related patient support surface (support pads 7, 9, Fig. 1) with a tension adjustment system comprising one or more actuators (“electrically driven stepper motors or the like suitable for adjusting belt length” see the last sentence of [0066]) configured to selectively adjust the tension of a harness assembly (the plurality of belts 16, 17, 18, 19, Fig. 1, form a harness assembly, and the stepper motors are stated to be adjusting belt length, the adjustment will depend on the control signals to the stepper motors) and a controller configured to control the one or more actuators (“electrically driven stepper motors” will necessarily have a “controller” which provides electrical signals to drive the stepper motors).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the straps of 
The modified device does not specifically state the controller is configured to control the one or more actuators based on said signals from said sensor system. However, Hampton’s controller monitors signals from the sensor system (2010, Fig. 23) to determine which type of therapy to provide, or to discontinue a therapy (see the first two sentences of [0137]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller to release the tension of the harness system if the sensors detect the patient has recovered, and the compression therapy should subsequently be discontinued, since it has been held that where the general conditions of a claim are disclosed in the prior art (providing an automated tensioning system and a sensor system which coupled to an electronic controller to initiate or discontinue therapy), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (5,014,374) in view of Davis (3,046,982), Hampton et al. (2004/0162587), and Hoffman et al. (2008/0269030) as applied to claim 15 above, and further in view of Moomiaie-Qajar et al. (2008/0319359).
Regarding claim 16, the modified Williams/Davis/Hampton/Hoffman device discloses wherein said harness assembly comprises one or more shoulder straps (74, 
The modified device does not specifically state that the stepper motors would “wind” the one or more pulling elements. However, such winding tension adjustment mechanisms are known in the art.
For example, Moomiaie-Qajar teaches a related patient compression device (Fig. 1) which utilizes one or more actuators (actuators 16, Fig. 1) coupled to one or more pulling elements (drums 18 with strap openings 24, see Fig. 1) coupled to one or more straps (straps 20, Fig. 1), and the controller (“controllers,” see the first two sentences of [0097]) is configured to control the one or more actuators (16) to wind the one or more pulling elements (rotation of the drums 18 will wind the drum 18 and straps 20, see Fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more actuators and one or more pulling elements of Williams/Davis/Hampton/Hoffman to be .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (5,014,374) in view of Davis (3,046,982) and Hampton et al. (2004/0162587) as applied to claim 14 above, and further in view of Fleming (2014/0171839).
Regarding claim 17, the modified Williams/Davis/Hampton device is silent regarding the center portion of the chest pad (strap 52, Fig. 7 of Williams) defining an opening sized to removably receive a chest compression system such that the chest compression system is configured to provide chest compressions to the patient through said opening.
Fleming teaches a related harness system (Fig. 1) with a chest pad (chest strap 16, Fig. 2) with a center portion (bracket 74, Fig. 6) defining an opening (circular opening 78, Fig. 6) sized to removably receive (see Figs. 5-6, the chest compression device 12 is relasably engaged with the opening 78 in the bracket 75) a chest compression system (compression device 12, Fig. 6) such that the chest compression system is configured to provide chest compressions to the patient through said opening (the compression device 12 is mounted through said opening, and provides chest compressions).
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schock et al. (5,490,820) in view of Williams (5,014,374).
Regarding claim 18, Schock discloses a patient support system (Fig. 4) comprising: a patient support apparatus (Fig. 4) comprising a support frame (gurney 25, Fig. 4), a patient support deck (patient support 27, Fig. 4, including the underlying reclined portion of the frame) coupled to said support frame (25) and configured to support a patient for transport (see col. 6, lines 55-56), and wheels (there are unlabeled wheels at the bottom of frame 25, Fig. 4) coupled to said support frame (25, Fig. 4) to transport the patient along a surface (such as a floor, see Fig. 4); a harness assembly (vest 26, Fig. 4); a chest compression system (active compression-decompression bladders 2, 8, 9, Fig. 7, and ACD pump/controller 19, Fig. 4) integrated into said patient support apparatus (it is part of the apparatus in Fig. 4) to provide chest compressions to a patient (patient 18, Fig. 4) on said patient support deck (27), wherein said chest compression system (2, 8, 8, 19) comprises a bladder (bladders 2, 8, 9, Fig. 7) defining a compression section of said patient support deck (the location of the bladders 2, 8, 9, above the patient support deck are considered a compression section), a fluid source (there is necessarily a fluid source in communication with the ACD pump/controller 19, 
Schock is silent regarding the harness assembly (26) configured to secure the patient on the patient support deck.
Williams teaches a related harness assembly (torso harness 70, Fig. 7) for securing a patient to a patient support deck (backboard 20, Fig. 1, the straps 74, 72 are coupled to the support deck)). The harness assembly (70) is configured to preventing longitudinal movement and stabilize the torso area (see col. 4, lines 15-19), which is important during transportation of the patient, since the transporting vehicle might suddenly accelerate or decelerate (see col. 4, lines 15-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Shock to additionally include a torso harness attached to the patient support deck as taught by Williams, so that if the patient is being transported in a vehicle, such as an ambulance, .
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schock et al. (5,490,820) in view of Williams (5,014,374) as applied to claim 18 above, and further in view of Freeman et al. (2018/0110667).
Regarding claim 20, the modified Schock/Williams device discloses wherein said  controller is configured to control the pump (pump/controller 19) to selectively inflate said one or more bladders (2, 8, 9), but is silent regarding moving the compression section upwardly relative to the surface to facilitate the chest compressions to the patient. However, the use of a movable section to incline the patient during CPR is known in the art.
Freeman teaches a related CPR system (Fig. 1) in which the patient support deck includes at least one movable, compression section (such as tilt adjuster 1304, including bellows 1308 and head support bladder 1310, see Fig. 13A-13B and [0167]) which has one or more bladders (1304, 1308, 1310, see lines 6-8 of [0167]) which is selectively inflatable to move the compression section upwards relative to the surface of the patient support device (see Fig. 13A and see lines 1-7 of [0168]) to facilitate chest compressions (such as by chest compression device 1320, Fig. 13A and see para. [0172]). The elevation induced by the tilt adjuster can be controlled by a processor (see the first sentence of [0173]) and the angles used during CPR treatment can be optimized based on physiological parameter, physiological signal, physiological phase, or phase of CPR treatment (see the last sentence of [0172]). Elevating the head of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support of Schock/Williams to include an adjustable upper support configured to elevate the head of the user, with an inflatable bladder support as taught by Freeman because this inclined CPR improves blood flow during CPR (see [0175] of Freeman).
Regarding claim 21, the modified Schock/Williams/Freeman device discloses a tension adjustment system (fasteners 29, Fig. 5 of Freeman) operatively coupled to a harness assembly (chest compression device 104, Fig. 5 of Freeman) and support deck (patient support structure 108, Fig. 5 of Freeman) and in communication with a controller (computer system shown in Fig. 19, see [0036] of Freeman), wherein the controller is configured to increase tension in the harness assembly simultaneously with moving a section of the patient support upwardly (the controller is configured to apply CPR and to tilt the device according to the phase of CPR, see the last two sentences of [0172 of Freeman, see also Fig. 17).
Allowable Subject Matter
Claims 10 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed November 30, 2020, have been fully considered but they are not persuasive. 
Regarding the arguments with respect to 35 USC 102 as being anticipated by Bucur (3,896,797) and Schock (5,490,820) (see the last three paragraphs of page 8 of the Remarks, through the first paragraph of page 9 of the Remarks), these arguments has been considered, and the 102 rejections have been withdrawn as necessitated by the amendments.
Regarding the arguments with respect to 35 USC 103 as being obvious over Bucur (3,896,797) in view of Hampton et al. (2004/0162587), that Hampton fails to teach or suggest the features of amended claim 1 (see the last paragraph of page 9 of the Remarks), these arguments have been considered, but they are largely moot because Bucur is no longer relied upon in the current rejection(s). Hampton was not relied upon to teach any of the features of the hip strap or shoulder strap, or their actuators.
Regarding the argument that neither Bucur nor Hampton teach or suggest a chest pad which has a center portion, shoulder extension portions configured to be positioned over the shoulders of the patient, hip extension portions configured to be positioned over the hips of the patient, shoulder straps coupled to said shoulder extension portions and hip straps coupled to said hip extension portions (see the first two paragraphs of page 10 of the Remarks), these arguments have been considered, but they are moot because Bucur is no longer relied upon in the current rejection(s), and Hampton has not been relied on for these features.
Regarding the argument that Hoffman fails to teach or suggest shoulder straps and hip straps coupled to one another at a junction, and a controller in communication with the chest compression system configured to control operation of the shoulder strap actuator and hip strap actuator to increase tension and urge the junction towards the patient and provide chest compressions to the patient (see the first paragraph of page 11 of the Remarks), this argument has been considered, but it is not well taken. Hoffman was not relied upon for the limitation of the shoulder/hip straps being coupled to one another at a junction. Additionally, Hoffman does have a controller (electrically driven stepper motors) which controls the tension of shoulder and hip strap actuators. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the argument that Moomiaie-Qajar fails to teach or suggest the recited features absent from Bucur, Hampton, and Hoffman (see the second paragraph of page 11 of the Remarks), this argument is moot because Bucur is no longer being relied upon, and Moomiaie-Qajar is merely being relied upon to show a tensioning mechanism which winds up a strap.
Regarding the argument that Chun fails to teach or suggest “a controller in communication with said chest compression system and configured to control operation of said shoulder strap actuator…” (see the third paragraph of page 11 of the Remarks), this argument has been considered, but it is not well taken. The human operator of 
Regarding the argument that it would not be reasonable to modify any of the straps of Chun to be hip straps, as this would increase instability of the compression pad positioned in engagement with the patient (see the third paragraph of page 11 of the Remarks), this argument is not well taken. First, it is noted that although the patient’s hips in Fig. 1 of Chun are not directly overlapped by the straps, the hips would be substantially prevented from movement due to the adjacent straps 86, 111. Based upon Applicant’s disclosure, “hip straps” do not need to actually be positioned at, or contact the hips, as in 57b, Fig. 2A. Therefore, Chun’s straps 86, 111, read on the broadest reasonable interpretation of “hip straps configured to secure hips of the patient…” Furthermore, Applicant’s argument that the presence of hip straps in Chun would increase instability is not well taken. Why would the addition of just two more straps to the harness make the system unstable? 
Regarding the argument that Itnati fails to teach or suggest certain features (see the penultimate paragraph of page 11 of the Remarks), this argument has been considered, but it is moot because Itnati is not relied upon in the current rejection(s).
Regarding the argument that Lurie lacks a teaching or suggestion of the recited harness assembly, and it would not be obvious to combine a bed elevation mechanism with another cited reference in which the patient is strapped to the patient support apparatus with belts or the like (see the last paragraph of page 11 of the Remarks, through the first two lines of page 12 of the Remarks), this argument has been considered, but it is not well taken. First, Lurie was not relied upon for teaching any of 
Regarding the argument that Fleming discloses a thoracic cavity belt and pneumatically powered compression device, but fails to teach or suggest the recited features absent from Bucur and Hampton (see the first full paragraph of page 12 of the Remarks), this argument has been considered, but it is not well taken. Fleming was only relied upon for the feature of the adapter/opening configured to receive a compression device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lurie et al. (2018/0133103; 2017/0258677; 2016/0058660) discloses a related CPR system which elevates the upper body to improve blood flow. Schroeder et al. (2016/0338886) discloses a related harness system for an emergency patient support apparatus. Shockley et al. (2016/0095782) discloses a related medical harness to hold a plurality of actuators. Chia et al. (2015/0313778) discloses a harness for transporting a patient on an ambulance cot. Pino et al. (2014/0060546) discloses a related harness assembly with a plurality of sensors integrated into the harness. West (2012/0255124) discloses a related harness assembly for positioning a patient on a patient support apparatus. Norberg (5,860,176) discloses a related harness assembly for positioning a patient on a critical care transport system. Shoemaker et al. (5,211,186) discloses a related harness for positioning a patient on a backboard to transport. Reinhold Jr. (4,060,079) discloses a CPR system which has a patient .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785  

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785